Appellants renew their contention that the recognizance executed by them, and upon which the judgment in this case was based, is void because not returnable to a date certain. The recognizance bound appellants to appear instanter and there remain from day to day, etc. In Fentress v. State, 16 Texas Crim. App., 79, this court held that to make a bond returnable instanter was a sufficient specification of the time, and the reason for the holding, and the authorities upon which same is based, appears in the opinion in that case.
Appellants also insist that the recognizance is void because returnable to a court not known to the law. It is true the recognizance was made returnable to Criminal District Court No. 1 of Dallas County, Texas, and it is also true that the first district court having purely criminal jurisdiction in said county, was by the terms of the act creating same known as the Criminal District Court of Dallas County, Texas. It is also true that later, and in 1911, the Legislature enacted a law the caption of which stating that the purpose of the act was to create an additional Criminal District Court in and for Dallas County, Texas, and that the court so created was named Criminal District Court No. 2. Hence the reasons advanced in our former opinion.
Responding to appellant's complaint now under consideration, we have examined anew the transcript in this case, and find in same a copy of the judgment nisi herein in which it is recited that the District Court of Denton County in changing the venue of appellants' case from Denton County, — where same originated, — to Dallas County, designated the court to *Page 418 
which the venue was changed as Criminal District Court No. 1, Dallas County, Texas. In said judgment the learned trial judge also found that the court referred to is commonly known as Criminal District Court No. 1, Dallas County, Texas, and that it was the intent and purpose of the order of the Denton County District Court, in changing the venue hereof, to change same to the Criminal District Court, Dallas County, Texas, and it is recited in said judgment nisi that said order was so understood by the defendant in said case, John Rippey, and by his sureties on his recognizance, who are the defendants in the instant case. It is further recited in said judgment nisi that after the execution of said recognizance, and change of venue above referred to, John Rippey, defendant in said cause, appeared in the Criminal District Court, of Dallas County, in answer to the terms of his recognizance and was then and there tried in said court and convicted, which conviction was set aside by the trial court upon defendant's motion.
We further note that in the final judgment entered upon the bond forfeiture in this case, — at which time it is evident from the record that the trial court heard evidence, which appellants have not seen fit to preserve or bring forward in a statement of facts on this appeal, — it is recited that the order changing the venue designated the court to which same was changed as Criminal District Court No. 1, Dallas County, Texas, whereas the correct name of which court is Criminal District Court of Dallas County, but that said court is commonly known as Criminal District Court No. 1, Dallas County, Texas, and that it was the intent and purpose of said order changing the venue of said case to change the same to the Criminal District Court of Dallas County, and that said order was so understood by the defendant John Rippey, and by his said sureties, defendants in this case, and that same did in fact change the venue of the case from the Denton County District Court to the Criminal District Court of Dallas County. See Castro v. State, 124 Tex.Crim. Rep..
We have no doubt of the fact that it thus being shown by testimony as appears from the judgment, that the defendant and his sureties, — appellants herein, — well knew at the time they entered into recognizance that they were binding themselves to produce the body of defendant in said cause in the Criminal District Court of Dallas County, that they became legally bound by the terms of their obligation to so produce him, and that having failed to do so they were and are bound *Page 419 
by the forfeiture of the terms of said recognizance to pay into said court the amount of said recognizance.
The motion for rehearing is overruled.
Overruled.